SUPPLEMENT DATED MAY 1, 2015 to PROSPECTUSES DATED MAY 1, 2006 FOR COLUMBIA ALL-STAR, COLUMBIA ALL-STAR EXTRA, COLUMBIA ALL-STAR FREEDOM, AND COLUMBIA ALL-STAR TRADITIONS ISSUED BY DELAWARE LIFE INSURANCE COMPANY DELAWARE LIFE VARIABLE ACCOUNT F This supplement contains information regarding changes to investment options that are available under your Contract. Effective immediately, the names of the following investment options have changed: Old Name New Name AllianceBernstein Growth and Income Portfolio AB Growth and Income Portfolio AllianceBernstein Global Thematic Growth Portfolio AB Global Thematic Growth Portfolio AllianceBernstein International Growth Portfolio AB International Growth Portfolio THIS SUPPLEMENT SHOULD BE READ AND RETAINED FOR FUTURE REFERENCE. All Stars5/2015
